Order filed June 11, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00110-CR
                                    ____________

                           ROBERT LEE DUNN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 180th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1240900


                                         ORDER
       This Court issued an order on June 5, 2012 directing the trial court to conduct a
hearing to determine the status of appellant's brief. Having issued this order in error, the
Court now WITHDRAWS its order dated June 5, 2012. The appellant's brief shall be
due on or before July 2, 2012.



                                      PER CURIAM